Citation Nr: 1820253	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-20 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, including arteriosclerotic heart disease, to include as a result of inservice exposure to herbicide agents.  

2.  Entitlement to service connection for arteriosclerotic stenosis of the carotid arteries, to include as a result of inservice exposure to herbicide agents.

3.  Entitlement to service connection for stenosis of the renal artery, to include as a result of inservice exposure to herbicide agents.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to February 1976.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a February 2014 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Although issues of entitlement to service connection for peripheral vascular disease and for a total disability rating based on individual unemployability due to service-connected disability (TDIU) were certified to the Board and the Veteran and his representative have been led to believe that the issues are on appeal, the Board lacks jurisdiction to decide these matters.  A November 2014 supplemental statement of the case (SSOC) included the claims for service connection for peripheral vascular disease and for TDIU with those in which an appeal had previously been perfected by the Veteran, determining that they were intertwined with the previously appealed issues.  The SSOC indicated that a separate rating decision and notification letter would be sent regarding the issues of service connection for peripheral vascular disease and TDIU.  Two days later, the RO sent notification of a November 2014 rating decision which denied service connection for peripheral vascular disease and TDIU.  The notification letter specifically outlined the Veteran's appellate rights and provided him with VA Form 4107, Your Rights to Appeal Our Decision.  

There is no evidence of record that either the Veteran or his representative filed a notice of disagreement (NOD) with the November 2014 decision within one year of the decision.  A claimant or his/her representative must file an NOD with a determination of the RO within one year from the date that the RO mailed notice of the determination.  38 C.F.R. § 20.302(a) (2017).  If a NOD is not filed within the one year time period, the RO decision becomes final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2017).  The Board may implicitly or explicitly waive the issue of the timeliness of a substantive appeal; however, the issue of a timely filed NOD is a jurisdictional bar to appellate consideration, and this issue may not be waived.  See Percy v. Shinseki, 23 Vet. App. 37, 41 (2009).  The Board is bound by the law and is without authority to grant an appeal on an equitable basis.  See 38 U.S.C. §§ 503, 7104 (2012); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

The Board acknowledges that the SSOC indicated the TDIU and peripheral vascular disease claims were inextricably intertwined with the appealed claims of service connection for ischemic heart disease, arteriosclerotic stenosis of the carotid artery, and stenosis of the renal artery.  However, although a TDIU claim is part of all increased rating claims when such claim is raised by the record, it is not similarly shown to be a part of claims for service connection.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Moreover, the evidence of record does not indicate that either claim is inextricably intertwined with the issues currently on appeal before the Board.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Regrettably, because neither the Veteran nor his representative filed a NOD regarding his claims for service connection for peripheral vascular disease and TDIU, the Board concludes that it does not have jurisdiction over these issues and they will not be addressed further in this decision.


FINDINGS OF FACT

1.  The Veteran does not currently have ischemic heart disease, including arteriosclerotic heart disease.  

2.  The Veteran's arteriosclerotic stenosis of the carotid arteries did not have its onset in service and is not attributable to service, or any incident therein.  

3.  The Veteran's stenosis of the renal artery did not have its onset in service and is not attributable to service, or any incident therein.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for ischemic heart disease, to include arteriosclerotic heart disease, are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

2.  The criteria for service connection for arteriosclerotic stenosis of the carotid arteries are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

3.  The criteria for service connection for stenosis of the renal artery are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. § 3.159 (2017).  

Neither the Veteran nor his representative has raised any issues with the duty to notify based on the current record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board").

Although the Veteran was not provided with a VA examination with regard to his claims for arteriosclerotic stenosis of the carotid arteries and stenosis of the renal artery, one was not required in this case because there is no evidence of these disabilities during military service and there is no evidence, other than the Veteran's statements, indicating an association between the Veteran's current disabilities and his military service, including any exposure to herbicide agents therein.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  In the absence of any evidence indicating an association between arteriosclerotic stenosis of the carotid arteries or stenosis of the renal artery and the Veteran's service, the Veteran's statements alone are insufficient to trigger VA's duty to obtain an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010).  

There have been no other issues raised regarding the duty to assist.  Scott, 789 F.3d at 1381; Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

II. Legal Criteria, Factual Background and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Certain chronic diseases, including arteriosclerosis and cardiovascular-renal disease, which manifest to a degree of 10 percent within one year from the date of termination of such service, shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (establishing service connection based on a continuity of symptomatology only applies to chronic conditions under 38 C.F.R. § 3.309(a)).  

Certain diseases may be presumed to have been incurred in service where a Veteran was exposed to herbicide agents, such as Agent Orange, while on active service, even when there is no evidence of such exposure during the period of service.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii).  

If the Veteran did not serve in the Republic of Vietnam during the Vietnam era or have other service qualifying for presumptive exposure to herbicide agents, then other exposure to herbicide agents must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide agent-related disease under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicide agents is not presumed in such instances.  

If a veteran served in the U.S. Air Force in Thailand during the Vietnam Era at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat or Don Muang Royal Thai Air Force Bases (RTAFBs), and the evidence establishes that the veteran's service involved his or her presence on the base perimeters, herbicide agent exposure should be conceded on a facts-found or direct basis.  VBA Manual, M21-1, IV.ii.1.H.5 (2017).  Exposure to base perimeters must be reflected by the veteran's military occupational specialty (such as a security policeman, a security patrol dog handler, a member of a security police squadron), performance evaluations, or other credible evidence.  Id.  

Once a veteran's exposure to an herbicide agent, such as Agent Orange, during active service is established, certain specific diseases, including ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina) shall be deemed service-connected if the disease manifests to a degree of 10 percent or more at any time after service, and there is no affirmative evidence to the contrary.  Ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis, such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 U.S.C. § 1116(a), (b); 38 C.F.R. § 3.307(a)(6)(ii).  

When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service, to include as based on exposure to herbicide agents.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's service personnel records, including performance evaluations, show he was stationed at the RTAFB at Nakhon Phanom from January 1970 to December 1970.  He patrolled the base perimeter as a dog handler and is therefore presumed to have been exposed to herbicide agents.  

Ischemic Heart Disease

The Veteran asserts that he currently has ischemic heart disease, which he identifies as arteriosclerotic heart disease, which is a result of his in-service exposure to herbicide agents.  

The first question for the Board is whether the Veteran has a current diagnosis for ischemic heart disease.  

Although a November 1999 VA treatment record indicated the Veteran had increased risk factors for coronary artery disease and a December 1999 VA treatment record noted he had vascular disease in at least 2 systems and might also have coronary disease as well, the evidence of record does not show that he has (or during the pendency of the instant claim has had) any diagnosed ischemic heart disease, or any other type of cardiac disease.  In this respect, a May 2013 VA examiner, after reviewing his claims file and examining the Veteran, found that he did not have ischemic heart disease or any other cardiac disease.  At the time of the examination, the Veteran denied any cardiac history; and while he did endorse experiencing shortness of breath, he denied any other symptoms associated with heart disease.  The examiner noted that the Veteran had a normal echocardiogram without signs of ischemic heart disease.  Thus, the examiner found he did not have ischemic heart disease or any other cardiac disease.  Neither the Veteran nor his representative has submitted any evidence showing a medical diagnosis of any cardiac disease at any time during the pendency of the appeal.  Until such findings show the Veteran currently has ischemic heart disease there can be no entitlement to service connection.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The existence of a current disability is the cornerstone of a claim for service connection and VA disability compensation.  38 U.S.C. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Here, a preponderance of the evidence is against a finding that the Veteran has ischemic heart disease, including arteriosclerotic heart disease.  Therefore, the Board cannot grant his claim under any theory of entitlement. 

The Board does not question the Veteran's sincerity in his belief that service connection is warranted for ischemic heart disease.  However, without evidence of current ischemic heart disease, a preponderance of the evidence is against the Veteran's claim.  The benefit of the doubt doctrine does not apply, and the claim for service connection for ischemic heart disease, including arteriosclerotic heart disease, must be denied.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.  

Arteriosclerotic Stenosis of the Carotid Arteries and Stenosis of the Renal Artery

The Veteran contends that his arteriosclerotic stenosis, including stenosis of the carotid arteries and of the renal artery, is the result of his exposure to herbicide agents while patrolling the perimeter of the RTAFB at Nakhon Phanom.  

The evidence reflects that he currently has bilateral carotid artery and renal artery diagnoses.  VA treatment records indicate he was diagnosed with stenoses in both carotid arteries in November 1999 and underwent a right endarterectomy later that month and a left endarterectomy in April 2000.  Likewise, the Veteran was diagnosed with renal vascular disease in August 2001, more specifically identified as renal artery stenosis in July 2003.  Thus, the Veteran has current disabilities diagnosed as arteriosclerotic stenosis of both carotid arteries and stenosis of the renal artery and the first element of service connection is met.  

There is no evidence that arteriosclerotic stenosis of either carotid artery or stenosis of the renal artery was present during the Veteran's service or manifest to a compensable degree within one year of separation.  Service treatment records are negative for any related symptomatology or complaints and his February 1976 separation examination report shows that clinical evaluation of his vascular system was normal.  Rather, the earliest evidence of any arteriosclerotic stenosis of either carotid artery is not until November 1999, more than 23 years after the Veteran's separation from service, and of renal vascular disease, not until 2001, 25 years after service.  Thus, presumptive service connection is not warranted for the Veteran's arteriosclerotic stenoses of the carotid arteries or for stenosis of the renal artery, as chronic diseases.  

Likewise, although the Veteran served on a RTAFB in Thailand with daily contact with the base perimeter and is presumed to have been exposed to herbicide agents during his service, because arteriosclerotic vascular disease is not included in the list of diseases entitled to presumptive service connection based on exposure to herbicide agents and is specifically excluded as part of ischemic heart disease, a disease that is recognized as such, service connection cannot be granted on a presumptive basis for exposure to herbicide agents.  Although the Veteran has contended his disabilities are related to herbicide agent exposure, he has not provided any competent evidence indicating a relationship between either his arteriosclerotic stenosis of the carotid arteries or stenosis of the renal artery and herbicide agent exposure.  

The Veteran does not claim that his arteriosclerotic stenosis of the carotid arteries or stenosis of the renal artery had their onset in service, or that he has had continuity of symptomatology since service.  Nor does any of the evidence show evidence of any arteriosclerotic stenosis of either carotid artery until November 1999, more than 23 years after the Veteran's separation from service, or of renal vascular disease until August 2001, more than 25 years after his separation from service.  This weighs against the claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  

There is no medical opinion of record that etiologically links the Veteran's arteriosclerotic stenosis of the carotid arteries or stenosis of the renal artery to his service or any incident therein, including exposure to herbicide agents.  Nor has the Veteran or his representative submitted any medical treatment records or opinions etiologically linking his claimed disabilities to service or any in-service incident.  

While the Veteran can competently report about the circumstances of his in-service experiences and his currently diagnosed arteriosclerotic stenosis of the carotid arteries and stenosis of the renal artery, any opinion regarding the etiology of those disabilities requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his arteriosclerotic stenosis of carotid arteries and stenosis of the renal artery are the results of his service or any incident therein, including his presumed exposure to herbicide agents.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection for arteriosclerotic stenosis of the carotid arteries and stenosis of the renal artery, and there is no doubt to be otherwise resolved.  As such, the appeal is denied.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

Service connection for ischemic heart disease, including arteriosclerotic heart disease, is denied.  

Service connection for arteriosclerotic stenosis of the carotid arteries is denied.  

Service connection for stenosis of the renal artery is denied.  



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


